This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1          IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 NATIONAL COLLEGIATE MASTER
 3 STUDENT LOAN TRUST I, a Delaware
 4 Statutory Trust,

 5          Plaintiff,

 6 v.                                                                                   No. 35,378

 7 DONNA J. RAMZY,

 8          Defendant,

 9 IN RE DARREN B. TALLMAN and
10 MACHOL & JOHANNES, LLLP,

11          Attorneys-Appellants.


12 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
13 Darren M. Kugler, District Judge


14 Gallagher, Casados & Mann, PC
15 John E. Farrow
16 Albuquerque, NM

17 for Plaintiff

18 Donna J. Ramzy
19 Las Cruces, NM
 1 Pro se Defendant

 2   Modrall, Sperling, Roehl, Harris & Sisk PA
 3   Martha G. Brown
 4   Barry J. Berenberg
 5   Albuquerque, NM

 6 for Appellant

 7                             MEMORANDUM OPINION

 8 BUSTAMANTE, Judge.

 9   {1}   Summary reversal was proposed for the reasons stated in the notice of proposed

10 disposition. No memorandum opposing summary reversal has been filed, and the time

11 for doing so has expired.

12   {2}   Reversed.

13   {3}   IT IS SO ORDERED.

14

15                                    _______________________________________
16                                    MICHAEL D. BUSTAMANTE, Judge

17 WE CONCUR:


18
19 JONATHAN B. SUTIN, Judge


20
21 RODERICK T. KENNEDY, Judge



                                              2